Title: To Alexander Hamilton from Médéric Louis Elie Moreau de St. Méry, 15 December 1794
From: Moreau de St. Méry, Médéric Louis Elie
To: Hamilton, Alexander


philadelphia 15th. Xbr 1794
Sir
The Kind Reception I have been honoured with by your Excellency, Seems authorize me to hope that my Enterprize will not be intirely indifferent for your Goodness. Nobody feels more deeply than me the grief of Seing your Excellency Leaving a Department where his ability & his fondness of his country was so eminently perceived. But for the true Citizen the means of Serving his native land, may be meet with at every Step or at every Instant.
I am with Respect,   Sir,   of your Excellency   the most obedient & very humble servant
Moreau de st méry
J’ose attendre La complaisance de Votre Excellence qu’elle Suppléera à ce que mon Anglois incorrect ne lui exprimera pas bien par rapport à mon respectueux devouement et à mon regret en pensant qu’elle quitte une place qui m’auroit permis de lui faire ma Cour quelque fois.
